 



Exhibit 10.1
TEKELEC
2008 Executive Officer Bonus Plan
     Tekelec (“Tekelec” or the “Company”) believes that a portion of each
executive officer’s annual compensation should be directly related to the
Company’s financial performance and such officer’s achievement of individual
objectives. The 2008 Officer Bonus Plan (“2008 Bonus Plan” or the “Plan”) is
designed to motivate Tekelec’s executive officers and to reward them for their
continuing contributions to the Company’s business if, in 2008, the Company
achieves certain financial results and such officers achieve their individual
business or strategic objectives. The Company believes that the achievement of
these results and objectives is essential for the Company’s success. The
effective date of the 2008 Bonus Plan is March 19, 2008 (the “Effective Date”).
2008 Bonus Plan
Each Eligible Officer (as defined below), by virtue of his or her continuing
employment with Tekelec, will be eligible to receive each of the following:

(i)   2008 1H Bonus: a bonus based on the Company’s financial performance as
measured by the degree to which the Company achieves the following pre-set,
Board of Directors (“Board”) approved,1 financial targets for the first six
months of 2008: (i) Adjusted Operating Income before Bonus, (ii) revenue, and
(iii) orders;   (ii)   2008 2H Bonus: a bonus based on the Company’s financial
performance as measured by the degree to which the Company achieves the
following pre-set, Board-approved financial targets for the second six months of
2008: (i) Adjusted Operating Income before Bonus, (ii) revenue, and
(iii) orders;   (iii)   2008 1H MBO Bonus: a bonus based on his/her achievement
in the first half of 2008 of individual, business or strategic objectives
approved by the Board; and   (iv)   2008 2H MBO Bonus: a bonus based on his/her
achievement in the second half of 2008 of individual, business or strategic
objectives approved by the Board.

The 2008 1H Bonus and the 2008 2H Bonus are sometimes referred to herein
individually as a “Company Bonus” and collectively as “Company Bonuses”. The
2008 1H MBO Bonus and the 2008 2H MBO Bonus are sometimes referred to herein
individually as an “MBO Bonus” and collectively as “MBO Bonuses”. For purposes
of this Plan, “semi-annual period” means the period encompassing the Company’s
first and second quarters — that is the period from January 1, 2008 through
June 27, 2008 (the “First Semi-Annual Period”) — and the period encompassing the
Company’s third and fourth quarters — that is the period from June 28, 2008
through December 31, 2008 (the “Second Semi-Annual Period”).
     The Company Bonuses and the MBO Bonuses payable to an Eligible Officer will
be calculated as a percentage of such Officer’s annual base salary of record in
effect at the end of the semi-annual period for which the bonuses are payable
(the “Salary”). If an Eligible Officer is on a leave of absence in excess of
30 days during a semi-annual period, the Eligible Officer’s Salary will be
calculated based on the Eligible Officer’s annualized actual earnings for such
semi-annual period. In determining an Eligible Officer’s annual base salary of
record or actual earnings, certain compensation and payments (e.g.,
reimbursement for moving expenses, bonus payments received under the 2007
Officer Bonus Plan or this
 

1   This and further references to Board action or approval shall be interpreted
as a duly adopted Board resolution following consideration and a recommendation
by the Compensation Committee of the Board, if the Board accepts such
recommendation, or alternatively by a duly adopted resolution of the Board based
on a vote by the independent members of the Board as defined by NASDAQ rules.

1 of 5



--------------------------------------------------------------------------------



 



Plan, stock option or other equity incentive compensation, discretionary
bonuses, disability benefits, sign-on bonuses, vacation cash outs, on call pay,
and similar payments) shall be excluded.
     If an executive officer commences his/her employment as an Eligible Officer
in the first or third calendar quarter of 2008, then for purposes of determining
the amount payable as a Company Bonus or an MBO Bonus for the semi-annual period
in which his/her employment commences, an Officer’s annual base salary will be
prorated based on the ratio of (i) the number of days that an executive officer
serves as an Eligible Officer during the semi-annual period to (ii) 180 (such
ratio shall not be greater than one). An executive officer who commences his/her
employment during the second or fourth calendar quarter of 2008 will not be
eligible to receive either a Company Bonus or an MBO Bonus for the semi-annual
period in which his/her employment commences.
Eligible Officers
The following executive officers have been designated by the Board as “Eligible
Officers” for purposes of the 2008 Bonus Plan and will be eligible to
participate in the 2008 Bonus Plan (all titles are positions with Tekelec unless
otherwise specified):
Eligible Officers List
Chief Executive Officer & President
Executive Vice President & Chief Financial Officer
Executive Vice President, Global Product Solutions
Senior Vice President, Corporate Affairs & General Counsel
Chief Strategy & Corporate Development Officer
Senior Vice President, Global Operations & Service
Vice President, Corporate Controller & Chief Accounting Officer
Vice President, Information Technology & Chief Information Officer
A person appointed as an Executive Officer of the Company after the Effective
Date shall be eligible to participate in the 2008 Bonus Plan if he/she is
expressly designated by the Board as an Eligible Officer under the 2008 Bonus
Plan; provided, however, that notwithstanding anything to the contrary in this
Plan, an executive officer who commences his/her employment during the second or
fourth calendar quarter of 2008 will not be eligible to receive either a Company
Bonus or an MBO Bonus for the semi-annual period in which his/her employment
commences.
An Eligible Officer whose title changes after the Effective Date shall be
entitled to participate in the 2008 Bonus Plan on the same terms and conditions
as applied immediately prior to such title change unless either (i) the terms of
such Eligible Officer’s participation in the 2008 Bonus Plan are changed
pursuant to a duly adopted resolution of the Board; (ii) the Board amends this
Plan to add the new title as an Eligible Officer in the Eligible Officer table
above in which case such Officer shall participate at the bonus participation
level corresponding to such new title; or (iii) as a result of the change in
title, such individual is no longer an Eligible Officer.
In order to earn and be eligible to receive bonuses payable under the 2008 Bonus
Plan, an Eligible Officer must be actively employed by Tekelec or one of its
subsidiaries as an Eligible Officer on the date on which such bonuses are paid,
unless such requirement is waived by the Board. An Eligible Officer who is on an
approved leave of absence from the Company at any time during 2008 will, for
purposes of determining eligibility under the 2008 Bonus Plan, be treated as
being employed by the Company during such leave of absence provided, however,
that an Eligible Officer who is on an approved leave of absence from the Company
on the date on which Company Bonuses are paid by the Company and thereafter
returns to active status as an Eligible Officer upon the end of such leave of
absence, will be paid his/her Company Bonus to which he/she is otherwise
entitled within 30 days following his/her return to active

2 of 5



--------------------------------------------------------------------------------



 



status as an Eligible Officer. An Eligible Officer who is on an approved leave
of absence from the Company on the date on which the Company Bonuses are paid by
the Company and thereafter fails to return to active status as an Eligible
Officer upon the end of such leave of absence, will not be eligible to receive a
Company Bonus.
Company Bonuses
The Company’s consolidated operating income from continuing operations before
bonus (as adjusted to exclude the effects of equity incentive compensation
expense, restructuring charges, impairment charges, acquisition-related
amortization and other M&A-related charges or income, and similar non-GAAP
charges or income, “Adjusted Operating Income before Bonus”), revenue and orders
will be the financial measures for calculating the amount of Company Bonuses
under the 2008 Bonus Plan.
All payouts under the 2008 Bonus Plan are contingent upon the company performing
at or above a threshold level of the Adjusted Operating Income before Bonus
target established by the Board (“OI Target”) for each Company bonus
determination. The threshold level is 80% of the OI Target for such semi-annual
period, and thus for performance below 80% of the OI Target, there is no funding
of a pool for payouts of a bonus. The Board will also establish semi-annual
performance targets for Orders and Revenue (“Orders Target” and “Revenue
Target”, respectively, and together with the OI Target or individually,
“Targets”).
Upon Tekelec’s achievement of 80% of the Operating Income Target, the 2008 1H
Bonus and 2008 2H bonus will each be calculated as the sum of the result of the
following computation applied to each of the Targets:

  •   For that portion of the Performance Relative to Target equal to or greater
than 80% but less than or equal to 100%, the product of A (x) B (x) C (x) T,
where “A” is the Eligible Officer’s Salary, “B” is the Payout Percentage
corresponding to the Performance Relative to Target in the Payout Percentage
Table, below, “C” is the 2008 1H Bonus Percentage or 2008 2H Bonus Percentage,
as applicable, in the Bonus Participation Table below, and “T” is the Target
Weighting corresponding to the Target, and the performance against such Target,
in the Target Weighting Table below, plus     •   For that portion of the
Performance Relative to Target above 100% for the OI Target or the Orders
Target, the product of A (x) B (x) C (x) T, as each is defined above.

Payout Percentage Table

      Performance Relative to Target     (OI, Orders, and Revenue)   Payout
Percentage <80%      0% 80%   50% 90%   75% 100%     100%  

      Performance Relative to Target     (OI and Orders)   Additional Payout
Percentage 110%   20% 120%   40% 130%   60% 140%   80% ³150%     100%  

3 of 5



--------------------------------------------------------------------------------



 



The Payout Percentages in the above table increase in a linear manner between
each performance level relative to each target.
Target Weighting Table

                            Target Weighting for Performance   Target Weighting
for Performance Target   ³ 80% £ 100%   >100%
OI
    50 %     75 %
Orders
    25 %     25 %
Revenue
    25 %     0 %

MBO Bonuses
Upon achievement of 80% of the Operating Income Target, the 2008 1H MBO Bonus
and 2008 2H MBO Bonus will each be calculated as the sum of the result of the
following computation applied to each of the Targets:

  •   For that portion of the Performance Relative to Target equal to or greater
than 80% but less than or equal to 100%, the product of A (x) B (x) C (x) D
(x) T, where “A” is the Eligible Officer’s Salary, “B” is the Payout Percentage
corresponding to the Performance Relative to Target in the Payout Percentage
Table above, “C” is the 2008 1H MBO Bonus Percentage or 2008 2H MBO Bonus
Percentage, as applicable, in the Bonus Participation Table below, “D” is the
Individual Performance Factor as recommended by the CEO to, and upon approval of
the Board, and “T” is the Target Weighting corresponding to the Target, and the
performance against such Target, in the Target Weighting Table above, plus     •
  For that portion of the Performance Relative to Target above 100% for the OI
Target or the Orders Target, the product of A (x) B (x) C (x) D (x) T, as each
is defined above.

The Individual Performance Factor represents a performance percentage reflecting
the employee’s performance against their goals and objectives (“Individual
Performance Factor”). The Individual Performance Factor can vary from 0% to
200%; however, the sum of all the Employee Individual Performance Payouts
(Eligible Officers and all other Company employees) cannot exceed the sum of the
MBO Bonus for all employees and Eligible Officers calculated at an Individual
Performance Factor of 100%.
Except as otherwise provided herein, a Company Bonus and MBO Bonus for each
semi-annual period will be payable in one lump sum (subject to applicable
withholding taxes and other deductions) within 30 days after all the Company’s
consolidated financial results covering a semi-annual period are filed with the
Securities and Exchange Commission. An Eligible Officer who is on an approved
leave of absence from the Company on the date on which Company Bonuses are paid
by the Company and thereafter returns to active status as an Eligible Officer
upon the end of such leave of absence, will be paid his/her Company Bonus to
which he/she is otherwise entitled within 30 days following his/her return to
active status as an Eligible Officer. An Eligible Officer who is on an approved
leave of absence from the Company on the date on which the Company Bonuses are
paid by the Company and thereafter fails to return to active status as an
Eligible Officer upon the end of such leave of absence, will not be eligible to
receive a Company Bonus.

4 of 5



--------------------------------------------------------------------------------



 



Bonus Participation Levels
For purposes of determining an Eligible Officer’s Company Bonus or MBO Bonus
under the 2008 Bonus Plan, the 2008 Bonus Opportunity, 2008 1H and 2H Bonus
Percentages, and 2008 1H and 2H MBO Bonus Percentages for each of the Eligible
Officers identified below shall be as follows:
Bonus Participation Table

                                                              2008          
2008             2008   1H MBO   2008   2H MBO     2008 Bonus   1H Bonus   Bonus
  2H Bonus   Bonus Title   Opportunity   Percentage   Percentage   Percentage  
Percentage
Chief Executive Officer & President
    120 %     38.4 %     9.6 %     57.6 %     14.4 %
Executive Vice President & Chief Financial Officer
    90       28.8       7.2       43.2       10.8  
Executive Vice President, Global Product Solutions
    90       28.8       7.2       43.2       10.8  
Senior Vice President & General Counsel
    70       22.4       5.6       33.6       8.4  
Chief Strategy & Corporate Development Officer
    65       20.8       5.2       31.2       7.8  
Senior Vice President, Global Operations & Service
    60       19.2       4.8       28.8       7.2  
Vice President, Corporate Controller & Chief Accounting Officer
    50       16.0       4.0       24.0       6.0  
Vice President, Information Technology & Chief Information Officer
    40       12.8       3.2       19.2       4.8  

Discretionary Bonuses
In addition to bonuses payable under the 2008 Bonus Plan, discretionary bonuses
may also be paid by the Company, but only upon the express approval of the Board
in its sole discretion.
Amendment, Termination, and Administration
The Board reserves the right to amend, modify or terminate the Plan, or any
payment owed thereunder, at any time without prior notice to participants in its
sole discretion; provided, that the Company may not amend, modify or terminate
the Plan or such payments once they become Vested to an eligible employee. A
payment becomes “Vested” upon the filing of the Company’s financial statements
with the Securities and Exchange Commission covering the semi-annual period for
which such bonus amount is earned under the terms of the Plan. The Plan shall be
administered by the Board, and the Board shall have the authority to interpret
the Plan with such interpretation being binding and final. The Plan shall be
governed by the laws of North Carolina.
* * * *

5 of 5